DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 1-7 are directed toward a method or process, claims 8-14 are directed toward a system and claims 15-20 are directed toward a medium as such the claims fall within one of the statutory categories.
Under Step 2(a) prong 1 – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward managing ownership of a transport or vehicle. Specifically managing the fractional ownership of a transport, this is supported by the applicant’s originally filed [0041]. The concept of managing ownership is a form of contract management which is a fundamental economic practice, it is also a commercial interaction as it manages transactions. 
Under Step 2(a) prong 2 – The claims recite “assigning a fractional ownership”, “receiving,…, sensor data”, “updating the fractional ownership” and “providing a responsibility” are insignificant extra solution activity steps as they merely recording, gather, update and provide data, see MPEP 2106.05(g). The claims recite “determining a condition of the transport, based on the sensor data” the determination itself can be any type of determination, based on any type of sensor data and made in any possible way. As such this is a generic limitations rather than a practical application. These steps when considered individually or in combination fail to render the abstract idea into a practical application. While the method claims do not explicitly recite what is performing the steps the system and medium claims recite a computer, the computer in this case is merely carrying out the generic functions. As shown in MPEP 2106.05(f) “The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for 
Dependent claims 2, 9 and 16, recite “wherein the factional ownership is associated with the device”, “which merely outlines that the ownership is in some way associated with the device, but is still directed toward the managing of ownership, which is a method of organizing human activity. Therefore the limitation fails to render the claims into a practical application.
Dependent claims 3, 10 and 17, recite “wherein the fractional ownership is updated based on an amount of time the device is proximate to the transport and the transport is moving”, which merely outline the data which is used to update the ownership but this is still merely updating the data, which is insignificant extra solution activity see MPEP 2106.05(g). Therefore the limitation fails to render the claims into a practical application.
Dependent claims 4, 11 and 18, recite “wherein a minimum fractional ownership is determined”,  which establish conditions or terms of the contract, which is still describing a method of organizing human activity, as it is establishing the terms to manage the ownership of the asset. Therefore the limitation fails to render the claims into a practical application.

Dependent claims 6, 13 and 20, recites “responsive to receiving sensor data, retrieving a smart contract from a distributed ledger; and identifying, from the smart contract one or more of: one or more sensors required to collect sensor data; and the fractional ownership associated with the transport based on the sensor data”,  which outlines that the system receives or retrieves contract data and identifies terms of that contract, which is both an insignificant extra solution step, see MPEP 2106.05(g) and directed toward contract management which is a method of organizing human activity. Therefore the limitation fails to render the claims into a practical application.
Dependent claims 7 and 14, recites “creating a blockchain transaction to update the fractional ownership of the transport based on the condition of the transport associated with the transport sensor data”, which is merely storing data, the blockchain in this case is merely describing the structure in which the data is stored and being performed using known techniques and as such is not considered to be significantly more as it is merely storing data. The act of storing data is insignificant extra solution activity, see MPEP 2106.05(g). Therefore the limitation fails to render the claims into a practical application.
i.e., a server, medium and processor) such that it amounts no more than mere instructions to apply the exception using a generic components. As such the claims amount to merely applying the abstract idea of managing fractional ownership of assets on a computer, see MPEP 2106.05(f). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above the mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  In claims 8-14, the system contains software (data) structures not claimed as embodied in computer-readable media and therefore are descriptive material per se and are not statutory because they are not capable of https://web.archive.org/web/20111003082830/http://www-01.ibm.com/software/globalization/terminology/s.html a server can be “A software program or a computer that provides services to other software programs or other computers” as such given the broadest reasonable interpretation and lacking any specific definition limiting server solely hardware, the limitations allow for the server to be merely software. For this reason the claim is treated as software programs running on an unclaimed piece of hardware.  See In re Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760. Until it is expressed as a computer-readable "copy," e.g., on a CD-ROM, any software detached from an activating medium remains uncombinable. It cannot be inserted into a CD-ROM drive or downloaded from the Internet; it cannot be installed or executed on a computer. Abstract software code is an idea without physical embodiment. Microsoft v AT&T, 550 US 437, (2007).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simlett et al. (WO 2019/021019 A1) hereafter Simlett.
As per claim 1, Simlett discloses a method, comprising:
	assigning a fractional ownership of a transport (Page 4, line 25 through Page 5, line 3; disclose that the system comprises a physical asset which can belong to one or more owners and the asset can be vehicles particularly cars. Page 10, lines 1-31; disclose that as part of the system owners pay to gain part-ownership of a car fleet. Page 6, lines 4-11; discloses that the system assigns proportions of the physical asset the vehicle that belong to different owners, along with the who is entitled to use the physical asset for what purpose and when);
	receiving, at a server, sensor data associated with one or more of the transport and a device proximate to the transport (Page 2, lines 1-6; disclose that the node receives data indicative of use of a physical asset. Page 5, lines 5-12; disclose that the physical asset the vehicle can have sensors which collect data regarding usage of the vehicle. This can be sent through an intermediate device or from the transport itself, thus the sensor data is associated with one or more of the transport and a device 
	determining a condition of the transport, based on the sensor data (Page 7, lines 11-28; disclose through the use of the sensor data the system can determine the condition of the transport. Specifically if the use of the vehicle had a physical effect on the asset, such as the driver wearing out parts are not using the asset correct which is likely to cause damage. This is used to compensate the owners for this usage. Page 8, lines 10-21; discloses that the condition of the vehicle is also tracked for triggering maintenance of the vehicle);
	updating the fractional ownership of the transport based on the condition (Page 7, lines 11-28; discloses that based on the usage data the system calculates the usage fee based on the condition of the vehicle. Page 10, lines 1-11; discloses that owners pay to gain part-ownership for the vehicle and pay each other for drive time based on a usage algorithm. Page 10, lines 20-22; disclose that owners pay a usage fee to the owner pool based on usage of the vehicle and the number of tokens assigned to each owner in the pool. Page 6, lines 4-11; disclose that the usage information is stored in the blockchain along with the fees which are allocated to the owners in respect of usage of the asset. Page 6, lines 13-24; disclose that the information regarding the condition of the asset is updated and stored in the blockchain. The Examiner notes that this is commensurate with the applicant’s originally filed specification paragraph [0061], which 
	providing a responsibility based on the fractional ownership (Page 6, line 26 through Page 8, line 8; discloses that the data which is updated and stored is used to calculate fees or responsibility to the owners based on their percentage of ownership. The Examiner notes that this is commensurate with the applicant’s originally filed specification paragraph [0044], which outlines that the user’s usage of the vehicle is used to determine the compensation responsibility).	
	As per claims 5, 12 and 19, Simlett discloses the above-enclosed invention, Simlett further discloses wherein the condition is associated with a use of the transport (Page 7, lines 11-28; discloses that based on the usage data the system calculates the usage fee based on the condition of the vehicle. Page 10, lines 1-11; discloses that owners pay to gain part-ownership for the vehicle and pay each other for drive time based on a usage algorithm. Page 10, lines 20-22; disclose that owners pay a usage fee to the owner pool based on usage of the vehicle and the number of tokens assigned to each owner in the pool. Page 6, lines 4-11; disclose that the usage information is stored in the blockchain along with the fees which are allocated to the owners in respect of usage of the asset).
	As per claim 6, 13 and 20, Simlett discloses the above-enclosed invention, Simlett further discloses responsive to receiving sensor data, retrieving a smart contract from a distribution ledger; and identifying, from the smart contract one or more of: one or more sensors required to collect sensor data; and the fractional ownership associated with the transport based on the sensor data (Page 5, line 27 through Page 
	As per claims 7 and 14, Simlett discloses the above-enclosed invention, Simlett further discloses creating a blockchain transaction to update the fractional ownership of the transport based on the condition of the transport associated with transport sensor data (Page 5, lines 14 through Page 6, line 24; discloses that the system creates a blockchain transaction to track and update the ownership and usage information for each transport asset. This is implemented through a smart contract which tracks “Who owns the physical asset”, “The proportion of the physical asset that belongs to different owners”, “Who is entitled to use the physical asset, for what purpose and when”, “Use data that records data indicative of how the asset has been used” and “Usage fees allocated to owners in respect of use of the asset”. Page 5, line 27 through Page 6, line 11; discloses that the system contains a smart contract from a blockchain which is a distribution ledger as it is not centralized. The smart contract contains the fractional ownership associated with the transport. Page 6, line 26 through Page 8, line 8; discloses that the sensor data along with the terms of the contract are used together to determine the usage fee for the particular user).
	As per claim 8, Simlett discloses a system, comprising:
	a server (Page 2, lines 1-6; disclose that the node receives data indicative of use of a physical asset. Page 3, lines 20-30; disclose that the shared usage scheme can be 
		assign a fractional ownership of a transport (Page 4, line 25 through Page 5, line 3; disclose that the system comprises a physical asset which can belong to one or more owners and the asset can be vehicles particularly cars. Page 10, lines 1-31; disclose that as part of the system owners pay to gain part-ownership of a car fleet. Page 6, lines 4-11; discloses that the system assigns proportions of the physical asset the vehicle that belong to different owners, along with the who is entitled to use the physical asset for what purpose and when);
		receive sensor data associated with one or more of the transport and a device proximate to the transport (Page 5, lines 5-12; disclose that the physical asset the vehicle can have sensors which collect data regarding usage of the vehicle. This can be sent through an intermediate device or from the transport itself, thus the sensor data is associated with one or more of the transport and a device proximate to the transport);
		determine a condition of the transport, based on the sensor data (Page 7, lines 11-28; disclose through the use of the sensor data the system can determine the condition of the transport. Specifically if the use of the vehicle had a physical effect on the asset, such as the driver wearing out parts are not using the asset correct which is likely to cause damage. This is used to compensate the owners for this usage. Page 8, lines 10-21; discloses that the condition of the vehicle is also tracked for triggering maintenance of the vehicle);

		provide a responsibility based on the fractional ownership (Page 6, line 26 through Page 8, line 8; discloses that the data which is updated and stored is used to calculate fees or responsibility to the owners based on their percentage of ownership. The Examiner notes that this is commensurate with the applicant’s originally filed specification paragraph [0044], which outlines that the user’s usage of the vehicle is used to determine the compensation responsibility).
	As per claim 15, Simlett discloses a non-transitory computer readable medium comprising instructions, that when read by a processor (Page 2, lines 1-6; disclose that the node receives data indicative of use of a physical asset. Page 3, lines 20-30; disclose that the shared usage scheme can be carried out using a server and the server 
	assigning a fractional ownership of a transport (Page 4, line 25 through Page 5, line 3; disclose that the system comprises a physical asset which can belong to one or more owners and the asset can be vehicles particularly cars. Page 10, lines 1-31; disclose that as part of the system owners pay to gain part-ownership of a car fleet. Page 6, lines 4-11; discloses that the system assigns proportions of the physical asset the vehicle that belong to different owners, along with the who is entitled to use the physical asset for what purpose and when);
	receiving, at a server, sensor data associated with one or more of the transport and a device proximate to the transport (Page 2, lines 1-6; disclose that the node receives data indicative of use of a physical asset. Page 5, lines 5-12; disclose that the physical asset the vehicle can have sensors which collect data regarding usage of the vehicle. This can be sent through an intermediate device or from the transport itself, thus the sensor data is associated with one or more of the transport and a device proximate to the transport. Page 3, lines 20-30; disclose that the shared usage scheme can be carried out using a server and the server is considered to be a node. Page 11, lines 9-15; discloses that the computer can be implemented by the OEM or Original Equipment Manufacturer);
	determining a condition of the transport, based on the sensor data (Page 7, lines 11-28; disclose through the use of the sensor data the system can determine the 
	updating the fractional ownership of the transport based on the condition (Page 7, lines 11-28; discloses that based on the usage data the system calculates the usage fee based on the condition of the vehicle. Page 10, lines 1-11; discloses that owners pay to gain part-ownership for the vehicle and pay each other for drive time based on a usage algorithm. Page 10, lines 20-22; disclose that owners pay a usage fee to the owner pool based on usage of the vehicle and the number of tokens assigned to each owner in the pool. Page 6, lines 4-11; disclose that the usage information is stored in the blockchain along with the fees which are allocated to the owners in respect of usage of the asset. Page 6, lines 13-24; disclose that the information regarding the condition of the asset is updated and stored in the blockchain. The Examiner notes that this is commensurate with the applicant’s originally filed specification paragraph [0061], which outlines that the fractional ownership is reviewed and usage payments are calculated based on the agreement); and 
	providing a responsibility based on the fractional ownership (Page 6, line 26 through Page 8, line 8; discloses that the data which is updated and stored is used to calculate fees or responsibility to the owners based on their percentage of ownership. The Examiner notes that this is commensurate with the applicant’s originally filed .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlett et al. (WO 2019/021019 A1) hereafter Simlett, in view of Liu et al. (WO 2017/142536 A1) hereafter Liu.
As per claims 2, 9 and 16, Simlett discloses the above-enclosed invention, while Simlett discloses that the data collected from sensors can be sent through an intermediary device (Simlett Page 5, lines 5-12), it fails to explicitly disclose wherein the fractional ownership is associated with the device.
Liu, which like Simlett talks about tracking vehicle usage and charging for that usage, teaches wherein the fractional ownership is associated with the device (Page 2, 
Simlett discloses a factional ownership system for vehicles which tracks the individual usage of each user and determines the specific usage cost for that user based on the usage information and contractual terms. Simlett establishes that the system does this through the use of smart contracts which are stored in a blockchain for security. While Simlett discloses that an intermediate device can be used collect and transmit the sensor data, it is not explicit that the device is associated with the fractional ownership.
Liu which like Simlett talks about calculating the usage cost for a shared vehicle teaches to have a mobile device collect data and to associate that mobile device with the ownership of the vehicle in that it is registered with the monitoring system and used in combination with the telematics data to determine the usage data and cost of usage. Liu establishes that this type of association was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the fractional vehicle ownership system of Simlett the ability to associate a mobile device with the ownership of the vehicle and use that to report information as shown in Liu since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 3, 10 and 17, Simlett discloses the above-enclosed invention, Simlett further discloses wherein the fractional ownership is updated based on an amount of time the transport is moving (Page 7, lines 11-28; discloses that based on the usage data the system calculates the usage fee based on the condition of the vehicle. Specifically that the usage fee will depend on the length of time the asset was used for. Page 10, lines 1-11; discloses that owners pay to gain part-ownership for the vehicle and pay each other for drive time based on a usage algorithm. Page 10, lines 20-22; disclose that owners pay a usage feed to the owner pool based on usage of the vehicle and the number of tokens assigned to each owner in the pool. Page 5, lines 5-12; 
 Simlett however fails to explicitly disclose wherein the ownership is updated based on an amount of time the device is proximate to the transport and the transport is moving (Page 2, paragraphs [0004]-[0006]; teaches that the system includes a mobile device which like Simlett receives sensor data for the usage of the vehicle. The mobile device can take in customer information as well as usage information to calculate the usage cost. Page 3, paragraph [0007]; teaches the mobile device together with the vehicle telematics unit will gather and report vehicle usage data for dynamic pricing based on owning a vehicle or not. Page 14, paragraph [0043]; teaches that the mobile device connected to the vehicle telematics can provide real-time information on costs and charges associated with the vehicle “to better understand actual customer use and related costs associated with maintenance and/or repairs associated with a particular use, route, driver heavier, etc.”. Page 16, paragraph [0047]; teaches that vehicle sharing fee is calculated based on data used to determine access to a particular use, route or driver. This information can also be provided to the vehicle owner. Page 17, paragraph [0051]; teaches that the mobile device is used to collect data, detect the vehicle and/or ambient conditions and use this information to determine wear and tear on the vehicle. The mobile device is registered and associated with the particular vehicle, to communicate specific information. Page 25, paragraph [0073]; teaches that the sensors can calculate when the time the vehicle is moving and the actions that occur while the vehicle is moving such as braking. This is done to determine the wear and tear of the vehicle. From this the ownership or cost of using the vehicle is calculated or updated to 
Simlett discloses a factional ownership system for vehicles which tracks the individual usage of each user and determines the specific usage cost for that user based on the usage information and contractual terms. Simlett establishes that the system does this through the use of smart contracts which are stored in a blockchain for security. While Simlett discloses that an intermediate device can be used collect and transmit the sensor data, it is not explicit that the device collects data while it is proximate to the transport.
Liu which like Simlett talks about calculating the usage cost for a shared vehicle teaches to have a mobile device collect data and for the mobile device to collect that data while it is proximate to the vehicle. Liu establishes that this type of data collection to determine cost of usage of the vehicle was known in the prior art at the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the fractional vehicle ownership system of Simlett the ability to use the data collected by the mobile device while it is proximate to the vehicle to calculate the usage cost as shown in 
Therefore, from this teaching of Liu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of facilitating the fractional ownership of vehicles provided by Simlett, with the ability to use the data collected by the mobile device while it is proximate to the vehicle to calculate the usage cost as shown in Liu, for the purposes of using the mobile device to collect additional information and use that information to determine the cost of using the vehicle during that time period. Since Simlett already has a similar device which communicates information from sensors in the vehicle to calculate usage and associated cost of usage, it would have been obvious as shown in Liu that the mobile device collects data while it is proximate to the transport and that this data is used to calculate the usage. This would allow the mobile device in conjunction with telematics unit of the vehicle to determine the condition of the vehicle and possible wear and tear which is the goal of Simlett.

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simlett et al. (WO 2019/021019 A1) hereafter Simlett, in view of Wolf (US 2003/0055779 A1) hereafter Wolf.
As per claims 4, 11 and 18, Simlett discloses the above-enclosed invention, Simlett further discloses wherein the fractional ownership is recorded and the contract 
Simlett however fails to explicitly disclose wherein a minimum fractional ownership is determined.
Wolf, which like Simlett talks about fractional ownership of transports, teaches wherein a minimum fractional ownership is determined (Page 17, paragraph [0248]; teaches that computerized methods of managing fractional ownership typically require a minimum number of hours per year or minimum ownership. Since Simlett already considers terms or limits of the contract and the amount the owners own of the vehicle, it would have been obvious as shown in Wolf that this typically includes a minimum ownership as this is a known requirement).
Simlett discloses a factional ownership system for vehicles which tracks the individual usage of each user and determines the specific usage cost for that user based on the usage information and contractual terms. Simlett establishes that the system does this through the use of smart contracts which are stored in a blockchain for security. While Simlett discloses recording and tracking the fractional ownerships, it is not explicit that it determines a minimum fractional ownership.
Wolf which like Simlett talks about managing fractional ownerships teaches it is typical to have a minimum factional ownership. Wolf establishes that these requirements were known in the prior art the time of the invention.

Therefore, from this teaching of Wolf, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of facilitating the fractional ownership of vehicles provided by Simlett, with the ability to determine a minimum factional ownership as shown in Wolf, for the purposes of establishing the requirements to participate in the ownership of the asset. Since Simlett already considers terms or limits of the contract and the amount the owners own of the vehicle, it would have been obvious as shown in Wolf that this typically includes a minimum ownership as this is a known requirement.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gurin (US 9,488,982 B2) – discusses facilitating the sharing of vehicles. 
Haldenby et al. (US 2017/0046792 A1) – discusses block-chain based ledgers to subdivide ownership and usage of assets.
Merritt, Jr. (US 2017/0116680 A1) – discusses managing fractional ownership of assets. 
Nagla et al. (US 2018/0018723 A1) – discusses using a distributed ledger to store vehicle records. 
Park et al. (US 2018/0108189 A1) – discusses a telematics-based vehicle value report. 
Meunier (WO 02/089077 A1) (G07F 7/00, November 2002) – discusses an automated vehicle rental process.
Mottla et al. (WO 2010/144490 A1) – discusses using a mobile device to communicate with a vehicle. 
Davies et al. (WO 2015/042650 A1) – discusses enabling vehicle sharing.
Manchovski (WO 2019/120493 A1) – discusses a decentralized digital authentication system for accessing locks.
Susan A. Shaheen, Mark A. Mallery, Karla J. Kingsley, “Personal vehicle sharing services in North America,” Research in Transportation Business & Management, Volume 3, 2012, Pages 71-81, ISSN 2210-5395, https://doi.org/10.1016/j.rtbm.2012.04.005. – discusses various forms of vehicle sharing including fractional ownership. 
Rajat Rajbhandari, PD, "Exploring Blockchain – Technology Behind Bitcoin and Implications for Transforming Transportation, Final Report", Texas A&M Transportation Institute, January 2018, https://rosap.ntl.bts.gov/view/dot/34863 - discusses various uses of blockchain in the automotive industry including implementing fractional ownership.
IBM Globalization – Terminology – terms S, https://web.archive.org/web/20111003082830/http://www-01.ibm.com/software/globalization/terminology/s.html  October 3, 2011
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	2/26/2022